_____________

                                 No. 96-3400EM
                                 _____________

Donald H. Brancato,                    *
                                       *
                   Appellant,          *   Appeal from the United States
                                       *   District Court for the Eastern
     v.                                *   District of Missouri.
                                       *
Thomas C. Grady,                       *         [UNPUBLISHED]
                                       *
                   Appellee.           *
                                 _____________

                        Submitted:    October 1, 1996

                           Filed: October 4, 1996
                                _____________

Before FAGG, WOLLMAN, and MURPHY, Circuit Judges.
                              _____________


PER CURIAM.


     Donald H. Brancato appeals the district court's order dismissing
Brancato's civil rights complaint against St. Louis City Circuit Judge
Thomas C. Grady on the basis of judicial immunity.         We have reviewed
Brancato's complaint and conclude the district court's decision was clearly
correct.   See Mireles v. Waco, 502 U.S. 9 (1991) (per curiam); Myers v.
Vogel, 960 F.2d 750 (8th Cir. 1992) (per curiam).    Neither briefing by the
parties nor an extended discussion on our part is warranted.        We thus
affirm the district court.      See 8th Cir. R. 47A(a).


     A true copy.


              Attest:


                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.